UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21654 Pioneer Floating Rate Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:November 30 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Floating Rate Trust By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Floating Rate Trust CLEARWIRE CORPORATION Ticker: CLWR Security ID: 18538Q105 Meeting Date: JUL 08, 2013 Meeting Type: Proxy Contest Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proposals (White Card) None 1 Approve Merger Agreement For For Management 2a Increase Authorized Class A Common For For Management Stock 2b Increase Authorized Class B Common For For Management Stock 3a Approve Issuance of Class A Shares for For For Management a Private Placement 3b Approve Issuance of Class B Shares for For For Management a Private Placement 4 Adjourn Meeting For For Management 5 Advisory Vote on Golden Parachutes For Against Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1 Approve Merger Agreement Against Did Not Vote Management 2a Increase Authorized Class A Common Against Did Not Vote Management Stock 2b Increase Authorized Class B Common Against Did Not Vote Management Stock 3a Approve Issuance of Class A Shares for Against Did Not Vote Management a Private Placement 3b Approve Issuance of Class B Shares for Against Did Not Vote Management a Private Placement 4 Adjourn Meeting Against Did Not Vote Management 5 Advisory Vote on Golden Parachutes Against Did Not Vote Management NRG ENERGY, INC. Ticker: NRG Security ID: 629377508 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kirbyjon H. Caldwell For For Management 1.2 Elect Director Lawrence S. Coben For For Management 1.3 Elect Director David Crane For For Management 1.4 Elect Director Terry G. Dallas For For Management 1.5 Elect Director Paul W. Hobby For For Management 1.6 Elect Director Edward R. Muller For For Management 1.7 Elect Director Evan J. Silverstein For For Management 1.8 Elect Director Thomas H. Weidemeyer For For Management 1.9 Elect Director Walter R. Young For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management END NPX REPORT
